         Case 6:18-cv-00535-TH-JDL Document 8 Filed 12/26/18 Page 1 of 3 PageID #: 53


                            / XbzijXXi     'k7 n'-

}cf/ jir/tfaus                    DEC £ t M
                                           n    -
                                                           4 MxMfr/ x
          2 /T                                   i f?j~/! sslcy to e iJ
                                  DCLdjst. OP gi     LU V- <>x(yxsoA St-

   *. XJoAjYrflf        f                              iyltft fe ?sfox



          fe: £t;M f rJ T;/, //J d- S<Zo
                 hvwpwr          ho h, ef'a. ly JjX




                                                     mx Mm pi
  Case 6:18-cv-00535-TH-JDL Document 8 Filed 12/26/18 Page 2 of 3 PageID #: 54

                                                   ObJn. - fcit
                                       O6\
                            0 C6 g r \                         jlAZ A < -

                              • STqf T© "          1

                                                  J/ J             f)sl0


CO 'H'/ A<44/ii

i (,( A h




                                          > ! >/Sr
     fi c g
                  C 1        t    f,     fj. ::'J/*. <           .'   / , ¦-

      M ti t, uL r C / -




                                                        t
Case 6:18-cv-00535-TH-JDL Document 8 Filed 12/26/18 Page 3 of 3 PageID #: 55
